Citation Nr: 9935234	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to a compensable rating for a service-
connected right inguinal hernia.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected damage to the lateral cutaneous nerve, 
ilioinguinal nerve and the genital femoral nerve, right side, 
status post nerve clip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1992 to June 
1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1996 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Lincoln, 
Nebraska(hereinafter "RO"), which denied service connection 
for a bilateral knee problem, a colon problem and allergies, 
and granted service connection for right inguinal hernia 
repair, evaluated as zero percent disabling, and granted 
service connection for "damage to the lateral cutaneous 
nerve, ilioinguinal nerve and possibly the genital femoral 
nerve, right side, status post nerve clip" (nerve damage) 
evaluated as zero percent disabling.  The RO also denied a 10 
percent evaluation based on multiple compensable nonservice-
connected disabilities.  A notice of disagreement and 
substantive appeal were received only as to the denial of 
service connection for a bilateral knee problem, and as to 
the issues of higher ratings for right inguinal hernia 
repair, and nerve damage.

In October 1998, the RO increased the veteran's evaluation 
for his nerve damage to 10 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the higher rating issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).
 
The Board has determined that although the RO granted service 
connection for "damage to the lateral cutaneous nerve, 
ilioinguinal nerve and possibly the genital femoral nerve, 
right side, status post nerve clip," (emphasis added) the 
veteran's disability is more accurately characterized as 
damage to the lateral cutaneous nerve, ilioinguinal nerve and 
the genital femoral nerve, right side, status post nerve 
clip.
The issue of service connection for a bilateral knee 
disability will be addressed in the Remand part of this 
decision.


FINDINGS OF FACT

1.  The veteran's service-connected right inguinal hernia 
repair was manifested by a tender surgical scar until March 
31, 1998; the evidence shows some residual pain with activity 
but it does  not show a recurrent inguinal hernia that is 
readily reducible and well supported by truss or belt, and, 
from March 31, 1998, the postoperative scar has been 
asymptomatic

2.  The veteran's service-connected damage to the lateral 
cutaneous nerve, ilioinguinal nerve and the genital femoral 
nerve, right side, status post nerve clip, is productive of 
pain and sensory dysfunction; the evidence does not show 
moderately severe incomplete paralysis, or complete paralysis 
of the anterior crural nerve (femoral). 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for a postoperative 
right inguinal hernia repair, from June 16, 1996 to March 30, 
1998, have been met; the criteria for a compensable rating 
from March 31, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7338, 7804 (1999).

2.   The criteria for a rating in excess of 10 percent for 
service-connected damage to the lateral cutaneous nerve, 
ilioinguinal nerve and the genital femoral nerve, right side, 
status post nerve clip, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 
8530 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for higher evaluations 
are well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a case 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence, the Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

By rating decision in November 1996, the RO determined that 
the veteran's service-connected right inguinal repair, and 
his damage to the lateral cutaneous nerve, ilioinguinal nerve 
and genital femoral nerve, right side, status post nerve clip 
(hereinafter "nerve damage"), were zero percent disabling.  
The RO assigned an effective date of June 16, 1996.  In 
October 1998, the evaluation for the latter disability was 
increased to 10 percent.  Accordingly, the issues are whether 
a compensable rating is warranted for right inguinal repair, 
or an evaluation in excess of 10 percent is warranted for 
nerve damage, for any period from June 16, 1996 to the 
present.   

The veteran's service medical records show that he underwent 
a right hernia repair in April 1994.  A report, dated in 
January 1996, notes a postoperative history of continued 
inguinal pain, and shows that he underwent a division of 
right ilio-inguinal nerve through a right flank approach.

A report from Lincoln Neurology, dated in September 1996, 
shows that the veteran complained of groin numbness and other 
unspecified groin problems.  On examination, there was an 
area of hypesthesia to pin prick in the lateral aspect of the 
right thigh about the size of a hand print (8 x 9 
centimeters) and a smaller area of numbness about the size of 
a silver dollar and oval in shape in the distribution of the 
ilioinguinal nerve.  
 
A VA examination report, dated in October 1996, shows that on 
examination, the veteran was noted to have a well-healed 
right inguinal scar with minimal tenderness in the area.  
There was no organomegaly.  The relevant diagnosis was status 
post right inguinal hernia repair with continued pain 
syndrome.

A VA examination report, dated in March 1998, notes that the 
veteran reported that he had initially experienced a tender 
bulging in the right groin after his hernia operation, and 
that he was subsequently treated with two nerve blocks, and a 
nerve clip.  He complained of right thigh numbness, a 
sensation of warmth as if he was incontinent, abdominal pain, 
and pain inferior to the surgical site.  This included 
increased pain during sex.  He stated that any pressure on 
his scar caused scrotal pain.  There was some hesitation with 
urination.  He denied dysuria and nocturia.  On examination, 
there was a well-healed surgical scar in the right inguinal 
fold and a surgical scar superior and lateral on the right 
flank.  There were no masses.  There was bilateral lower 
abdominal pain with palpation.  There was no organomegaly or 
rebound pain.  The anterior right thigh had a loss of 
sensation to the skin, but deep sensation was intact.  The 
relevant diagnosis was status post right inguinal hernia 
repair and iatrogenic cutaneous nerve clipping with loss of 
sensation in right thigh and continued pain syndrome in right 
groin.

A report from Lincoln Neurology, dated in March 1998, shows 
that the veteran complained of pain, discomfort and numbness 
in his groin.  On examination, there was an area of 
hypesthesia to pin prick in the lateral aspect of the right 
thigh about the size of a hand print (8 x 9 centimeters) and 
a smaller area of numbness about the size of a silver dollar 
and oval in shape in the distribution of the ilioinguinal 
nerve.  

A review of the transcript from the veteran's hearing, held 
in January 1998, and his written statements, shows that the 
veteran asserts that his right hernia repair warrants a 
higher rating.  He stated that his hernia was repaired in 
April 1994.  He was given two nerve blocks after he continued 
to experience groin pain, the second which partially undid 
the effects of the first.  His pain continued, and he 
subsequently underwent surgery for a nerve clip of the right 
inguinal nerve.  However, the procedure was considered risky, 
and other nerves were apparently affected.  He reported that 
he had numbness on the outside of his right thigh, a 
sensation as if he had wet his pants, and pain during 
intercourse.  He stated that he had pain to the right side of 
the genital area.  The veteran's wife testified that she was 
a licensed practical nurse, and that the veteran has pain 
after intercourse.  The claims file includes pictures of the 
veteran's midsection to include his postoperative scars.

A.  Right Hernia Repair

The veteran's right inguinal hernia repair has been evaluated 
as zero percent disabling (noncompensable) under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7338.  Under DC 7338, a 10 
percent evaluation is warranted for a postoperative recurrent 
inguinal hernia that is readily reducible and well supported 
by truss or belt.  A zero percent rating is warranted for 
small, reducible, or without true hernia protrusion.

In this case, the record does not otherwise denote the 
existence of a recurrent hernia that is not well supported 
under ordinary conditions, readily reducible, or inoperable.  
However, the October 1996 VA examination revealed some 
tenderness at or near the surgical scar in the right inguinal 
area.  Such was not apparent upon the March 1998 VA 
examination but, as this is an appeal of an original rating, 
the Board finds that a staged rating of 10 percent is 
warranted, under the provisions of 38 C.F.R. § 4.118, Code 
7804, from June 16, 1996, to March 30, 1998.  Fenderson, 
supra.  The 10 percent rating is the maximum evaluation 
allowed for a tender scar under Code 7804.  The Board further 
finds that from March 31, 1998, the criteria for a 
compensable evaluation under DC 7338 or 7804 have not been 
shown, and a compensable evaluation is not warranted.  

B.  Nerve Damage

The veteran asserts that a higher evaluation is warranted for 
symptoms pertaining to his damage to the lateral cutaneous 
nerve, ilioinguinal nerve and the genital femoral nerve, 
right side, status post nerve clip (nerve damage).   

The veteran's nerve damage is evaluated under 38 C.F.R. 
§ 4.124a, DC 8530.  Under DC 8530, severe to complete 
paralysis of the ilio-inguinal nerve warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124a, DC 8530; see also 38 C.F.R. 
§ 4.124a, DC 8630 (Neuritis) and DC 8730 (Neuralgia).  The 10 
percent evaluation is the maximum evaluation available under 
these diagnostic codes.  See id.

The veteran's nerve damage is currently evaluated as 10 
percent disabling, and this is the maximum rating available 
under DC 8530.  

As for the possibility of a higher rating under another 
potentially applicable diagnostic code, under 38 C.F.R. 
§ 4.124a, DC's 8526, 8626 or 8726, a 20 percent rating is 
warranted for a severe incomplete paralysis of the anterior 
crural nerve (femoral).  A 30 percent rating is warranted for 
complete paralysis of this nerve.  However, in this case, the 
evidence shows that the predominant postoperative residuals 
of the veteran's right inguinal hernia repair are his 
reported pain and sensory deficit.   Specifically, the 
evidence shows that he has residual groin pain and residual 
sensory dysfunction of the right ilio-inguinal nerve in the 
form of hypesthesia of the right thigh and a "wetting 
sensation."  However, the evidence does not show that there 
is a motor component to the veteran's nerve damage.  When the 
involvement is wholly sensory, the rating schedule indicates 
that the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R.     § 4.124a (diseases of the 
peripheral  nerves).  In this regard, the Board points out 
that the medical evidence does not show that the veteran's 
nerve damage has affected his quadriceps.  The Board 
therefore concludes that the evidence does not demonstrate 
that the veteran's condition manifests severe incomplete 
paralysis, or complete paralysis, of the anterior crural 
nerve (femoral) such that a higher evaluation is warranted 
under 38 C.F.R. § 4.124a, DC's 8526, 8626 or 8726.  
Specifically, given the aforementioned medical evidence, the 
Board finds that it is not shown that the veteran's nerve 
damage is manifested by moderate, or severe incomplete 
paralysis, or complete paralysis, of the nerves affecting the 
quadriceps extensor muscles, as contemplated by these 
diagnostic codes.  

The Court has held that each service-connected problem 
associated with a service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology is duplicative or overlapping; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban, 6 Vet. App. at 261, 262.  In this regard, 
the Board has also considered the possibility of a separate 
rating for impairment of the lateral cutaneous nerve and/or 
the genital femoral nerve.  However, the evidence shows that 
the veteran's symptoms primarily involve residual groin pain, 
to include pain during intercourse, and residual sensory 
dysfunction of the right ilio-inguinal nerve in the form of 
hypesthesia of the right thigh and a "wetting sensation."  
Based on its review of the evidence, the Board finds that, in 
addition to the previous discussion of the diagnostic codes 
involving the anterior crural nerve, there is no evidence of 
paralysis of any other peripheral nerve, such that a separate 
rating is warranted under 38 C.F.R. § 4.124a, DC's 8520-8529, 
8620-8629 and 8720-8729 (1999) and Esteban.

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
ORDER

A 10 percent rating for a right hernia repair, from June 16, 
1996 to March 30, 1998, is granted.

A compensable rating for a right hernia repair, from March 
31, 1998, is denied.

A rating in excess of 10 percent for damage to the lateral 
cutaneous nerve, ilioinguinal nerve and the genital femoral 
nerve, right side, status post nerve clip, is denied.


                                                      REMAND

The veteran's service medical records show that he received 
periodic treatment for pain in one or both knees between June 
1993 and December 1995.  The diagnoses included 
patellofemoral pain syndrome (PFS), muscle strain, "negative 
finding," and slight meniscus tear.  X-rays, taken in 
February 1994, were negative.  A report of medical history, 
dated in June 1996, shows that he reported having bilateral 
patellofemoral pain syndrome, however, there is no separation 
physical examination report.

The post-service medical evidence includes a VA examination 
report, dated in October 1996, which contains a diagnosis of 
"bilateral knee pain with history of minor injuries and 
possible internal derangement with a normal exam today."  An 
accompanying X-ray report shows that the knees were normal.

A report from Lincoln Neurology (Lincoln), dated in March 
1998, shows that there was a possibility of fluid in the 
bursa behind the knee cap.  However, the examiner stated 
that, "I do not notice any abnormalities of the knees on 
inspection or palpation."  

A VA examination report, dated in March 1998, shows that the 
diagnosis was bilateral knee pain with early degenerative 
changes on the right.  An accompanying X-ray report shows 
that the knees were normal.

A review of the transcript from the veteran's hearing, held 
in January 1998, and his written statements, shows that the 
veteran asserts that he can no longer distance run, and that 
he has a great deal of knee pain secondary to knee injuries 
sustained during his service in the airborne.  The veteran's 
wife testified that the veteran has knee pain and swelling 
which limits his activity.

The veteran was diagnosed with "chronic" PFS during 
service, and it is apparent that a meniscus tear was 
suspected while he was on active duty.  However, the post 
service evidence does not include competent evidence showing 
that the veteran currently has PFS, a meniscus tear, or 
internal derangement of either knee.  While there is a post-
service clinical diagnosis of degenerative changes of the 
right knee, such was not confirmed by X-ray examination.  The 
only post-service "diagnosis" is bilateral knee pain.  
Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Nevertheless, given the relatively 
recent knee diagnoses recorded in service, the veteran's 
claim for service connection filed immediately after his 
separation from service, and the fact that there is some 
post-service medical evidence of possible limitation of 
motion of both knees (see report of March 1998 private 
examination performed by Dr. Sposato showing motion of both 
knees from 10 degrees to 130 degrees) and continued knee 
pain, the Board finds that the veteran has presented a well 
grounded claim.  See Hampton v. Gober,  10 Vet. App. 481, 482 
(1997).  It is also of some significance that, while the 
March 1998 VA examination was essentially negative for any 
pertinent abnormal objective findings, the examiner did 
record an impression of bilateral knee pain under the section 
"diagnoses".  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Board further finds that a remand 
is warranted to afford the veteran a more thorough VA 
orthopedic examination to determine the nature and etiology 
of his bilateral knee pain.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his 
bilateral knee disability since service.  
The RO should then secure copies of all 
identified records not on file and 
associate them with the claims folder.  
38 C.F.R. 3.159.

2.  Following the above, the veteran 
should undergo a VA orthopedic 
examination by a physician who has not 
previously examined the veteran to 
determine the etiology and extent of his 
bilateral knee pain.  The claims folder 
and a copy of this decision/remand must 
be made available to the examiner for his 
or her review in conjunction with the 
examination.  The examiner should opine 
whether it is at least as likely as not 
that the veteran has a current diagnosis 
of a disability of either or both knees 
that is causally linked to service.  All 
indicated studies should be performed.  
It is imperative that the physician 
review the claims file, with particular 
attention directed to the pertinent 
inservice medical findings, including the 
diagnoses of PFS and internal 
derangement, and the suspected meniscus 
tear, All opinions must be clearly 
expressed and supported by a sound 
rationale.

Thereafter, the RO should adjudicate the claim for service 
connection for a bilateral knee disability.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond before the case is returned to the Board.

The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

